DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 23 March 2021.
Claims 1-26 have been canceled.
Claims 27-45 are newly added.
Claims 27-45 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments




The rejection of Claims 1-5, 14-16 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is respectfully withdrawn as the claims have been canceled.
The objection to Claim 6 for depending from itself is respectfully withdrawn as the claim has been canceled.
The 35 USC § 101 rejection of Claim 19 is respectfully withdrawn as the claim has been canceled.
The 35 USC § 103 rejection of the pending claims is respectfully withdrawn as the claims have been canceled.

Examiner’s Statement of Reasons for Allowance
Best U.S. Reference: Borth et al., US Patent 9,542,835 B2 (“Borth”) teaches a network pest control system which includes a plurality of pest control devices and a data collector in wireless communication with each pest control devices.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Independent Claims 27 and 38 teach a pest control system which monitors a plurality of pest control station from a mobile electronic device comprising: wherein each sensor station has an infrared detector for detecting infrared emissions from an animal and wireless transmits a plurality of station data including a station ID, an infrared detector indication when an animal is sensed, a service completion indication and at least one duty parameter selected from the group of a communication signal strength and a battery status indication.  The combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687